Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2004

Benitez v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4380




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Benitez v. Comm Social Security" (2004). 2004 Decisions. Paper 615.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/615


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                         IN THE UNITED STATES COURT
                                  OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      NO. 03-4380


                                 PATRICIA BENITEZ,
                                     Appellant

                                           v.

       *JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY

                           *(Pursuant to Rule 43(c), F.R.A.P.)




                           On Appeal From the United States
                                      District Court
                        For the Middle District of Pennsylvania
                          (D.C. Civil Action No. 01-cv-02262)
                        District Judge: Hon. Thomas I. Vanaskie


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 25, 2004

               BEFORE: ROTH and STAPLETON, Circuit Judges, and
                        SCHW ARZER,* District Judge

                              (Opinion Filed June 4, 2004)


* Hon. William W. Schwarzer, United States District Judge for the Northern District of
California, sitting by designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

      Appellant Patricia Benitez suffers from degenerative osteoarthritis in her cervical

and lumbar spine, aortic valve disease, and depression. She appeals from an order of the

District Court affirming the final decision of the Commissioner of Social Security

denying her claim to Supplemental Security Income under Title XVI of the Social

Security Act, 42 U.S.C. §§ 1381-1383f. We have jurisdiction under 28 U.S.C. § 1291.

      Ms. Benitez raises two issues on appeal: (1) whether the ALJ complied with the

requirements of Fargnoli v. Massanari, 247 F.3d 34, n.4 (3d Cir. 2001), and Burnett v.

Commissioner, 220 F.3d 112, n.2 (3d Cir. 2000), in ruling at step three that Ms. Benitez’s

impairments did not meet or equal the listings of the regulations; and (2) whether the ALJ

improperly evaluated Ms. Benitez’s claim that her pain is disabling.

      For the reasons set forth in the thorough and thoughtful opinion of the District

Court, we will affirm. The ALJ’s analysis at step three was sufficient to permit

meaningful appellate review. Similarly, we can find no fault with the methodology of the

ALJ’s evaluation of Ms. Benitez’s subjective complaints of pain. In particular, the ALJ

properly relied upon the testimony regarding Ms. Benitez’s extensive daily activities

which constituted substantial evidence supporting his conclusion that her complaints were

                                            2
not entitled to full credence.

       The judgment of the District Court will be affirmed.




                                            3